NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaICircu1't
LARRY C. JACKSON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, 
Resp0n,dent-Appellee.
2011-7186
Appeal from the United States Court; of Appeals for
Veterans Claims in case no. 09-3538, Judge Bruce E.
Kasold.
ON MOTION
ORDER
Larry C. JackSon moves for leave to file his motion for
a time extension out of time and for a 60-day extension of
time, until June 4, 2012, to file his reply brief
Upon consideration thereof,

JACKSON V. DVA
I'r ls ORDERED THAT:
Tl1e motions are granted
APR 2 7 2012
cc: Kenneth M. Carpenter, Esq
Elizabeth M. Hosford, Esq.
s2l
2
FoR THE CoURT
/s/ J an H0rbaly
Date J an Horbaly _
Clerk
FlLED
U.S. COUHT 0F APPEALS FOR
THE FEDERAL CIRCU|T
APR 27 2012
JAN HOBBALY
CLERK